UNITED STATES COURT OF APPEALS
                                   For the Fifth Circuit



                                    No. 96-20840 & 96-20853
                                       Summary Calendar


                                UNITED STATES OF AMERICA,

                                                                                   Plaintiff-Appellee,

                                             VERSUS

                                   NORBERTO CORONADO,

                                                                               Defendant-Appellant.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                         (CR-H-94-288-4)

                                        September 19, 1997


Before WISDOM, DUHÉ, and BARKSDALE, Circuit Judge.
PER CURIAM:*

       In two separate cases, now consolidated, Norberto Coronado pleaded guilty to conspiracy

to possess marijuana with the intent to distribute. As a result of his pleas, Coronado was sentenced

to a term of imprisonment of 152 months.

       Coronado argues that the district court erred in determining his sentence under the Sentencing

Guidelines. First, Coronado maintains that the district court failed to adjust his sentencing level to


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
account for his role as a minor or minimal participant. Coronado also argues that the district court

erred in adjusting upward adjustment his sentencing level for obstruction of justice. The government

denies that error was committed. 2

       The district court found that Coronado was not a minor or minimal participant in either of the

crimes charged. We review this finding for clear error.3 In case No. 96-20853, Coronado negotiated

transactions, received at least one shipment of marijuana, and received money from later sellers of

the marijuana. In case No. 96-20840, Coronado rode with coconspirator Jose Maria Alcantar to the

warehouse from which marijuana was to be stolen. He also threatened the life of a confidential

informant after several other coconspirators were arrested at that warehouse. In the light of these

facts, we conclude that the district court’s conclusion was not clear error.

       The district court also found that Coronado obstructed justice by threatening the confidential

informant. This threat was made after his coconspirators were arrested at the warehouse. Therefore,

Coronado knew or at least should have known that an investigation into the marijuana-theft

conspiracy was underway. A logical inference from the threat is that Coronado hoped to impede the

ongoing investigation. We hold, therefore, that the district court’s findings were not clearly

erroneous.4



       2
                The government also maintains that Coronado waived his right to appeal in his plea
agreement. A waiver of the right to appeal will be given effect provided that it is both informed and
voluntary. United States v. Portillo, 18 F.3d 290, 292 (5th Cir.), cert. denied, 115 S.Ct. 244 (1994).
In the present case, however, we have insufficient information to determine whether the waiver was
voluntary because the government failed to introduce the transcript of the plea colloquy. Therefore,
we do not consider the government’s argument.
       3
               United States v. Giraldo-Lara, 919 F.2d 19, 22 (5h Cir. 1990).
       4
               See United States v. Graves, 5 F.3d 1546, 1555 (5th Cir. 1993).

                                                  2
AFFIRMED.




            3